On Rehearing.
Appellees have filed a vigorous motion for rehearing. In view of such motion we add the following authorities to our original opinion: In Smith v. Lipscomb, 13 Tex. 532, our Supreme Court held that the client of an attorney was liable for the entire fee when the client prevents a complete performance of the contract'of employment. Such holding has been followed in Baca v. Weldon, Tex.Civ.App., 230 S.W. 2d 552, syl. 5, error ref. n. r. e.; in Dodds & Wedegartner, Inc., v. Reed, Tex.Civ.App., 69 S.W.2d 165, error dis.; and in Sanderson v. Sanderson, Tex.Com.App., 130 Tex. 264, 109 S.W.2d 744.
Being of the opinion that our original disposition of this cause was correct, the motion for rehearing will be
Overruled.